Citation Nr: 1626609	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  06-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for a depressive disorder.  

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm, Chisholm, and Kilpatrick


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a rating decision of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2015 decision, the Board granted an increased 50 percent rating for depressive disorder prior to March 1, 2012 (this Board decision also dismissed the matter of service connection for bilateral hearing loss as withdrawn by the Veteran, denied service connection for type II diabetes mellitus and remaned for additional development the matters of entitlement to a rating in excess of 50 percent from March 1, 2012 and TDIU).  The Veteran appealed that decision to the Court.  In December 2015, the Court issued an order vacating the April 2015 Board decision with respect to the denial of a rating in excess of 50 percent prior to March 1, 2012 (the Court dismissed the appeal as to matters of service connection for bilateral hearing loss and type II diabetes mellitus), and remanded that matter for readjudication consistent with the instructions outlined in an December 2015 Joint Motion for Partial Remand (Joint Motion) by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Joint Motion, in connection with his disagreement with the October 2007 rating decision denying and increased rating in excess of 30 percent for depression and TDIU, on his July 2008 VA Form 9 (Appeal to Board of Veterans' Appeals) the Veteran requested a Board hearing.  However, although the Veteran testified before the undersigned at a December 2008 Board hearing, the matter of an increased rating for depression was not addressed.  As such, the parties agreed that the Veteran was not provided a personal hearing per his July 2008 request as to the matter of an increased rating for depression and should be afforded such hearing on remand.  As Board hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before the Board addressing the issue of a rating in excess of 50 percent for a depressive disorder.  The Veteran and his attorney are to be notified by letter of the date, time, and place of that hearing.  That issue should thereafter be processed in accordance with established appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


